Onix ion,
Mr. Justice Williams :
The controlling question in this case is over the constitutionality of the act of June 17, 1887, entitled “An act relating to the lien of mechanics and others upon buildings.” It undertakes to change the construction of the acts of 1836 and 1845 in regard to the persons embraced within their provisions. To determine whether this «has been done in a constitutional manner, we should notice, first, the construction prevailing prior to the passage of the act of 1887, and next, the manner in which that act attempts to change the law.
The courts had given judicial construction to the acts of 1836 and 1845 in a series of well considered cases, beginning with Harlan v. Rand, 27 Pa. 511. They had uniformly held that to entitle a mechanic or a material man to a lien upon a *632building for work done or materials furnished, it was necessary that the work or materials for which a lien was claimed, should have been done or furnished on the basis of a contract, express or implied, with the owner and on the credit of the building. "Work done for and materials furnished to a sub-contractor, and work done by journeymen and laborers, did not authorize the entry of a lien by the individual laborer or by him who dealt with a sub-contractor. This construction was well settled and had been for many years prior to the act of 1887. The object of the legislature in passing the act of 1887, was to change the law in such manner as to extend to, and confer upon, all laborers and mechanics whose claims amounted to ten'dollars and upwards by whomsoever employed, and to all material men, no matter upon whose order the material was furnished, the same right to a separate lien as was enjoyed by those who were under the protection of the acts of 1886 and 1845, as construed by the courts. The method adopted for making this change in the law was not by the passage of an act extending the right to a lien for work and materials to the new classes, but by a direction to the courts to construe the acts of 1836 and 1845 in such manner as to include the new classes within their provisions.
The first section declares that the provisions of the acts of 1836 and 1845 shall be construed to include claims for labor done by mechanics and others in the erection and construction of buildings; i. e., for all labor done, no matter at whose instance or upon whose credit it was done.
Now, the constitution provides in section 6, of article III., that “ No law shall be revived, amended, extended, or conferred by a reference to its title only, but so much thereof as is revived, amended, extended, or conferred shall be re-enacted and 'published at length;” while the act of 1887 extends and confers the benefits of the acts of 1836 and 1845 to a large class of claimants, without the re-enactment of a single one of the provisions of the acts so extended, and by a reference to their titles only. It would be difficult to imagine a plainer violation of the constitutional provision. But this is not the only clause of the constitution against which the act of 1887 offends. Section 1, of article V., vests in the clearest manner possible the judicial power of the commonwealth in the several courts. *633The legislature can no more exorcise judicial powers than the courts can arrogate to themselves legislative powers. The legislative and judicial departments of the government are independent and co-ordinate. The act of 1887 is in no respect a legislative declaration of the rights and privileges of the class of persons to whom it relates, but it is a judicial order or decree directed to the courts. It undertakes to give a new and final interpretation of the acts of 18-36 and 1845, and directs the courts to adopt that interpretation in all cases that may he before them. Obedience to this order requires an abandonment of a long line of cases, and makes it incumbent on the courts to declare that a large class of claimants is within the provisions of those statutes which they have heretofore solemnly adjudged was not within them. To make this objection still more apparent it may be home in mind that the act of 1887 is not an expository statute following upon the heels of that which it seeks to explain, but that it refers to a law which has been on the statute book for over half a century, and the meaning of which has been long and well settled by the courts; and it attempts to overturn the judicial construction given to its provisions, and to force upon the courts the new one which it furnishes ready made. This is a clear case of the exercise of judicial powers by a department of the government that does not possess them, and is a violation of article V., section 1, of the constitution.
We do not forget a class of cases of which Lambertson v. Hogan, 2 Pa. 22, and Haley v. Philadelphia, 68 Pa. 45, are ■examples. Under the constitution, as it stood prior to 1874, the limits within which legislative power was to be exercised were not as closely drawn as they now are. Many things were then permissible, as to the character and form of legislation, which the present constitution plainly forbids. Expository ■statutes, and statutes directing the courts what construction should be given to previous legislation were not uncommon prior to 1874, and the courts, while pronouncing all such legislation to bo judicial in its character and void as to any retroactive effect intended, yet sought to give effect to the legislative will however expressed as to future eases. As the constitution prescribed no form or order into which the legislative expression was to be cast, the court sought to give effect to the *634purpose, however expressed. But the constitution of 1874, section 6, of article III., already referred to, requires all statutes to be self-explanatory and complete in their provisions, and forbids the extension, amendment, revival, or the use of any other method of conferring the benefits of previous legislation short of a re-enactment at length. This effectually closes the old and well-worn short-cut route, and we cannot, no matter how much inclined we might be to do so, give effect, even as to future cases, to expository acts like that under consideration. They are void as an unauthorized exercise of judicial power, and they are void because of the infraction of section 6, of article III.
It has been suggested that the second section of the act might stand, though the first should, for the reasons given, fall. We do not think so. An examination of the act as a whole shows that its provisions all relate to the same class of claimants, and were intended to add for the benefit of that class some provisions not found in the acts of 1836 and 1845. If, as we hold, these claimants are not brought under the acts referred to by the first section, the remaining sections have nothing on which they can take effect. They are a headless trunk; and our system of liens for the benefit of mechanics and material men remains as it was before the act of 1887 was passed. It follows that the affidavit of defence, which rested under the ruling of the court below on the averment of want of notice in accordance with the act of 1887, was insufficient, and judgment should have been entered non obstante.
It is therefore oi'dered that the record be remitted and that the court- below proceed to enter judgment against the defendant for such sum as to right and justice may belong, unless other legal or equitable cause be shown to the court why such judgment should not be entered.